DETAILED ACTION

Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
The claim amendment dated October 1, 2021 is entered.  Claim 2 is a canceled claim.  Claim 1 was amended.  Claims 1 and 3-12 are present.
The amendment has overcome the prior art rejections set forth in the final office action mailed July 12, 2021.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Min et al. (US 2013/0256645 A1), which teaches compounds for an organic optoelectronic device comprising a fluorene group substituted with an electron transport unit and a hole transport unit (see abstract).  Min et al. fails to render obvious Formula 1 compounds including the specific combination of specific substitution groups the same as required by instant X, Y, R1, R3, and R2 groups of instant Formula 1 as claimed.  Claims 1 and 3-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786